Exhibit 10.21

First Amendment to that

Certain Employment Agreement

by and between Tronox LLC and

Thomas J. Casey, dated April 19, 2012

THIS FIRST AMENDMENT (“Amendment”) is made and entered into as of February 22,
2013 (“Effective Date”), and amends the Employment Agreement dated April 19,
2012 (the “Agreement”) between Tronox LLC (“Tronox” or “Company”) and Thomas J.
Casey. (“Executive”).

WHEREAS, the parties have agreed to amend the Agreement effective February 22,
2013, under the terms and conditions of this Amendment,

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

  1. Section 4(f) of the Agreement shall be deleted and replaced in its entirety
with the following new Section 4(f):

“4(f)     Equity Awards. In each year of the Employment Period, the Executive
shall be granted a number of shares of restricted stock or restricted stock
units (or, to the extent the Equity Incentive Plan restricts the grant of
restricted stock units, another form of equity award with an equivalent grant
date fair value) under the Equity Incentive Plan with a value equal to not less
than $3,000,000, with such number of shares of restricted stock or restricted
stock units (or equivalent award) to be calculated based upon the
volume-weighted average price of the Company’s stock over the thirty (30)-day
period preceding the date of grant (the “Annual Equity Award”). For the 2013
fiscal year and each fiscal year thereafter during the Employment Period, the
Company shall grant the Annual Equity Award on the date that is the earlier of
(x) the date on which the Company makes equity grants to its other executive
officers and (y) last business day of March for the applicable year. The terms
and conditions applicable to any Annual Equity Award shall be determined by the
Committee in accordance with the Company’s applicable long-term incentive plan.”

 

  2. Except as modified by this Amendment, all terms and conditions of the
Agreement shall remain in full force and effect. In the event of any conflict
between the Agreement and this Amendment, this Amendment Two shall prevail.

Signature Page Follows



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives, as of the date first written hereinabove.

 

Tronox LLC:

    Thomas J. Casey

/s/ Michael J. Foster

    /s/ Thomas J. Casey

By:

  Michael J. Foster    

Title:

  Senior Vice President,       General Counsel & Secretary    

Date:

  February 22, 2013     Date: February 22, 2013

 